Citation Nr: 1137694	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  04-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for athlete's foot, claimed as scaling and fungus of the feet.

3.  Entitlement to a compensable evaluation for hammertoe, left fifth toes and left fourth toe.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1978.  He had service in the Republic of Vietnam from February 3, 1972 until August 15, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in April 2003.  

The Veteran presented testimony before the undersigned Veterans Law Judge on the issue of entitlement to service connection for PTSD in August 2009.  A transcript of the hearing is of record.  The Board remanded that claim in November 2009 for additional development and to address due process concerns.

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for PTSD has been recharacterized as shown on the title page.

In April 2008, the RO declined to reopen the claim for service connection for athlete's foot, claimed as scaling and fungus of the feet, and continued the noncompensable evaluation assigned for hammertoe, left fifth toes and left fourth toe.  In May 2008, the Veteran disagreed with that determination and the RO acknowledged receipt of the Veteran's notice of disagreement.  However, a Statement of the Case (SOC) has not been issued to the Veteran thus far.  Accordingly, additional development as discussed below is warranted.

The issue of entitlement to service connection for acid reflux has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), despite the fact that the AOJ acknowledged receipt of the claim.  See June 2008 VA Form 21-526; June 2008 RO letter.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2011 VA Form 21-4138, the Veteran reported that he was seeing a psychiatrist in the mental health outpatient clinic at the VA Frank Tejada Clinic by the name of Ybarra-Salinas.  Review of the claims folder reveals that the most recent documents from this VA facility were obtained in October 2010.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claim for an acquired psychiatric disorder must be remanded in order for the RO/AMC to obtain the Veteran's complete VA treatment records.  

The Board remanded the claim for service connection for PTSD, now characterized as an acquired psychiatric disorder, in November 2009 in pertinent part to specifically ask the Veteran to provide the contact information (full name and mailing address) for a "Ms. Higgins," from whom he stated that he received PTSD counseling.  In a May 2010 statement, the Veteran clarified that Ms. Higgins was a psychiatrist that was employed by the Texas Veterans Commission Employee Assistance Program (EAP).  He also noted that he had an appointment with EAP on May 15, 2010 with psychiatrist Dr. C.B. and provided an address.  See VA Form 21-4138.  In a June 2011 statement in support of claim, the Veteran also reports that he was taken to the hospital in Clarksville, Tennessee, by his then-wife due to a suicidal state of mind after he was granted a return to the United States following service in Vietnam.  

As the claim must be remanded to obtain VA treatment records, the Board finds that the RO/AMC should also make efforts to obtain any records of treatment the Veteran received from the Texas Veterans Commission Employee Assistance Program (EAP), as referenced in the May 2010 VA Form 21-4138.  The RO/AMC should also seek clarification from the Veteran regarding what hospital in Clarksville, Tennessee his then-wife took him to and during what time frame, and make efforts to obtain any records from this facility.  

The Veteran has also submitted an additional statement in support of his claims.  A waiver of initial RO review was not submitted.  Thus, additional review in this regard is warranted.

Lastly, as noted in the Introduction, the RO declined to reopen the Veteran's claim for service connection for athlete's foot, claimed as scaling and fungus of the feet, and continued the noncompensable evaluation assigned for hammertoe, left fifth toes and left fourth toe, in an April 2008 rating decision.  The Veteran filed a notice of disagreement (NOD) in May 2008, which the RO acknowledged.  See May 2008 letter.  Thus far, a SOC has not been issued to the Veteran.  The Court has held that where a NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Frank M. Tejada VA Outpatient Clinic, dated since October 2010.  

2.  Make arrangements to obtain the Veteran's records of treatment from the Texas Veterans Commission Employee Assistance Program (EAP) (see May 2010 VA Form 21-4138).  All efforts made should be documented in the claims file.

3.  Request clarification from the Veteran regarding what hospital his then-wife took him to in Clarksville, Tennessee, and during what time frame, and make arrangements to obtain his records from this facility.  All efforts made should be documented in the claims file.

4.  After the above requests have been completed and all documents have been associated within the claims filed, return the case to the VA examiner who examined the Veteran in September 2010 and request an addendum opinion.  If deemed appropriate or if the September 2010 VA examiner is unavailable, the Veteran should be scheduled for another psychiatric VA examination.  After reviewing the claims file and noting such, the examiner must identify any psychiatric diagnoses present.  For any psychiatric diagnosis present, the examiner must opine whether it is at least as likely as not that any psychiatric disorder present is related to the Veteran's conceded in-service stressors, i.e., the Veteran being fired upon during a helicopter ride and the occurrence of fragging in his unit.

The examiner must provide adequate reasons and bases for all of his or her conclusions.  If the examiner is unable to render an opinion without resort to speculation, he or she should so state and provide an explanation.

5.  Provide the Veteran a statement of the case with respect to the issues of entitlement to a compensable evaluation for hammertoe, left fifth toes and left fourth toe, and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for athlete's foot, claimed as scaling and fungus of the feet.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claim for service connection for an acquired psychiatric disorder, claimed as PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



